Title: From George Washington to Henry Laurens, 21 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir,
            Head Quarters Fredericksburg Octor 21st 1778
          
          The Chevalier Mauduit Du Plessis will have the honor of delivering you this letter. In expectation that the war is at a conclusion in this Country and that another is kindling in Europe; he has determined to return to France to offer his service to his own Country. He waits upon Congress to obtain their concurrence for this purpose: I have given him a handsome certificate of his conduct in our service; and he flatters himself that Congress will be pleased to accompany it by a similar mark of their approbation. I have the honor to be with the greatest respect Sir Your most Obet Servt
          
            Go: Washington
          
        